Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.



 
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/08/2020, with respect to newly amended claims 1, 4 and 5 have been fully considered. 
Applicant’s amendments of claims 1, 4 and 5 overcomes the rejection of the claims under 35 USC § 112(b). The rejection is withdrawn.
 Claims 1-6 are allowed.



Allowable Subject Matter
Claims 1-6 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to "a first filter that receives an up signal of a non-linear signal of which a single cycle is a predetermined period that includes: an up interval in which a signal level rises non- linearly along a time axis; and a down interval in which the signal level falls non- linearly along the time axis, the up signal being a signal in the up interval of the non-linear signal, the first filter performing linearization of the received up signal by improving linearity of the received up signal; and a second filter that receives a down signal of the non-linear signal, the down signal being a signal in the down interval of the non-linear signal, the second filter performing linearization of the received down signal by improving linearity of the received down signal.”

      The following references are found to be the closest references to the subject matter of the current application:
     
“Signal Model and Linearization for Nonlinear Chirps in FMCW Radar SAW-ID Tag Request”, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 54, NO. 4, APRIL 2006) describes a filter which linearizes up and down parts of the non-linear signals. However, the reference does not teach that linearization is performed in a first filter and a second filter.
     
Persson (US 6246286) teaches that linearization of a non-linear signal is performed separately for the up part of the signal and the down part of the signal. The linearization, however, is performed in the same filter and not in two separate filters.

US 2018/0031673 which teaches a dual use RF front end (radar and communication) that switches between first and second filters during “settling” periods of transmission.  This could read on up/down chirp filtering (see fig 6) but the purpose is not for linearization of the frequency mofulation but instead to remove spurious noise during mode switching.  

US 2017/0302304 teaches an amplifier for linearizing and correcting non-linear frequency signal using two filters which are switched depending on whether the incoming signal is high or low frequency (fig 4 elements 50, 52)

US 5777574 which teaches a typical radar using triangular frequency modulation where a single filter is used for linearizing both up and down chirps.  


Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648